Exhibit 1900 NW Corporate Blvd., East Suite 210 Boca Raton, Florida 33431 Tel. 561-886-4200 Fax. 561-886-3330 e-mail:info@sherbcpa.com SHERB & CO., LLP Offices in New York and Florida Certified Public Accountants CONSENT OF INDEPENDEDNT CERTIFIED PUBLIC ACCOUNTANTS We consent to the use of our report dated December 24, 2008 on the consolidated financial statements of National Holdings Corp. and Subsidiaries for the years ended September 30, 2008 and 2007, included herein on the registration statement of National Holdings Corp. on Form S-1/ Amendment No. 1,and to the reference to our firm under the heading “Experts” in the Prospectus. /s/ Sherb & Co., LLP Certified Public Accountants Boca Raton, Florida August
